resolución.
Aun cuando la corte inferior carecía de jurisdicción para conceder las prórrogas para la presentación de la transcrip-ción de autos en este tribunal, sin embargo, visto el artículo 58 del reglamento de este tribunal no derogado por la en-mienda hecha al artículo 299 del Código de Enjuiciamiento Civil por la Ley No. 70 de marzo 9, 1911, y teniendo en cuenta *355la práctica seguida por esta Corte Suprema y los casos de García v. The American Railroad Company of Porto Rico, 17 D. P. R., 949; Hernández v. The American Railroad Company, 17 D. P. R., 1225;
Se declara sin lugar la moción de la parte apelada y celé brese la vista de este caso señalada para el día de mañana.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.